Citation Nr: 1124293	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  09-38 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable disability rating for postoperative scar of the lower back.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from April 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).

FINDING OF FACT

The Veteran's postoperative lower back scar on physical examination, was not tender, painful, or sensitive to touch; however his complaints of occasional itching more nearly approximates the degree of impairment contemplated by a 10 percent schedular rating, and no higher.

CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, but no higher, for the Veteran's postoperative lower back scar are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

That said, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Here, an April 2009 letter informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection for the postoperative back scar.  By the May 2009 rating action, the RO granted service connection for this disability.  Following receipt of notification of that determination, the Veteran perfected a timely appeal as to the rating initially assigned to this now service-connected disability.  

Clearly, based on this evidentiary posture, the Veteran's current claim is based on his disagreement with the assignment of a specific evaluation following the grant of service connection for the disorder.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Moreover, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained a VA examination in April 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it provides sufficient detail to rate the service-connected back scar.  

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

In the present appeal, the Veteran contends that his service connected postoperative lower back scar is more disabling that the current noncompensable disability rating reflects.  

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also, Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Turning to the evidence of record, in a May 2009 rating action, service connection was granted for postoperative low back scar and a noncompensable disability rating was assigned under DC 7805.  The Veteran appealed the initial evaluations assigned.

Under the provisions of 38 C.F.R. § 4.118, scars are rated based on varying manifestations.  Scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 are rated under DC 7805.  Any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code.

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  38 C.F.R. § 4.118.

Of record is an April 2009 VA examination.  The Veteran's history was significant for back surgery during service with a residual scar.  His primary complaint was that he does not take his shirt off in public because the scar is disfiguring.  He also reported the scar is occasionally itchy and , requires that he apply lotion to the area.  Examination revealed the scar runs vertically over the lumbar spine and was slightly whiter than the surrounding skin.  The scar measured .25 x 10 centimeters with no tenderness on palpation, adherence to underlying tissue, limitation of motion or loss of function.  There was no underlying soft tissue damage, skin ulceration or breakdown over the scar.  The clinical impression was stable postoperative scar of the lower back.  The appearance of the Veteran's scar was not otherwise documented in color photographs.

Review of the claims file shows the Veteran is not currently undergoing treatment for the residual scar, nor has he contended otherwise.  

In his June 2009 notice of disagreement, the Veteran stated that his surgical scar was both painful and tender.

In this case, the Veteran clearly did not describe a painful scar on VA examination in 2009 and no such condition was identified by the VA examiner.  Thus, this report is more reliable, in the Board's view, than the Veteran's more recent and unsupported assertions made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  Nevertheless, resolving all reasonable doubt in favor of the Veteran, the Board does find that his complaints of a symptomatic scar, manifested by occasional itching requiring the application of lotion, more nearly approximates the degree of impairment contemplated by a 10 percent disability rating under DC 7804.  38 C.F.R. § 4.7.  

There is no other diagnostic code pertaining to scars which could provide a higher disability rating.  There are no clinical findings which indicate that the Veteran's scar is located on the head, face or neck.  There is no evidence of deep scars or scars that cause limited motion or scars covering an area of 12 square inches.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118 DC 7800, 7801.  Consideration of the criteria under DC 7802 is also not warranted, as the highest evaluation allowed under this diagnostic criteria is 10 percent evaluation.  See 38 C.F.R. § 4.118.  Without any medical evidence of greater impairment, the claim must be denied.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation in this case is not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher schedular ratings available for the Veteran's service-connected lower back scar, but the required manifestations have not been shown in this case.  Moreover, there is no evidence that the Veteran's service-connected lower back scar has required hospitalization at any pertinent time during this appeal, and VA examination is void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Therefore, the Board finds that there is no evidence to show that the application of the regular rating schedule is impractical.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the Veteran's contentions.  He essentially reiterated previously submitted information regarding his symptoms and complaints made during the VA examination.  But inasmuch as he is not competent to identify a specific level of disability as determined by the appropriate diagnostic codes, there is no means to increase the rating based on the medical evidence currently of record, especially because none of the other codes of the rating schedule that might provide a basis for a higher rating apply. 

Thus, the current level of disability shown is encompassed by the rating assigned and with due consideration to the provision of 38 C.F.R. § 4.7, a higher evaluation is not warranted.  See Hart, supra.  Therefore a preponderance of the evidence is against both claims, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002).  

ORDER

A 10 percent disability rating for postoperative lower back scar is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


